Citation Nr: 0408803	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  95-22 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left wrist fracture, evaluated as 10 percent disabling from 
September 16, 2003, and noncompensably disabling prior to 
that.


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to May 
1974.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied granting an 
increased rating for the veteran's residuals of a left wrist 
fracture, then evaluated as noncompensably disabling.

When the case was last before the Board in June 2003, it was 
remanded for additional development.  When the indicated 
development was completed, the RO issued a supplemental 
statement of the case in November 2003, in which the 
evaluation for the veteran's service-connected residuals of a 
left wrist fracture was increased to 10 percent, effective 
September 16, 2003.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  The residuals of a left wrist fracture are not shown to 
have been productive of arthritis or any significant 
functional impairment prior to August 28, 2001.

3.  From August 28, 2001, the residuals of a left wrist 
fracture have been manifested by pain with limitation of 
motion, but the veteran retains useful motion of the wrist.

4.  No malunion, nonunion or false movement is associated 
with the veteran's left wrist disability.


CONCLUSION OF LAW

The residuals of a left wrist fracture do not warrant a 
compensable rating during the period prior to August 28, 
2001, and warrant a 10 percent rating, but not higher, during 
the period beginning August 28, 2001.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5212, 5214, 5215 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through a letter dated in January 
2003 from the Board and a June 2003 letter from the RO, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that in Pelegrini, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
plain language of 38 U.S.C.A. § 5103(a), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 13.

This obviously could not be avoided in this case since the 
veteran's claim was submitted and adjudicated prior to the 
enactment of the VCAA.  The supplemental statement of the 
case issued in November 2003, after the veteran had been 
provided appropriate notice under the VCAA, reflects that the 
RO addressed the veteran's claim on a de novo basis.  There 
is no indication or reason to believe that the decision would 
have been different had the claim not been the subject of 
prior adjudication.  Therefore, in the Board's opinion, there 
is no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claim was considered on a de novo basis by 
the RO after the issuance of the notice required under the 
VCAA. 

Accordingly, the Board will address the merits of the 
veteran's claim.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.45 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

According to a February 1994 VA examination report, the 
veteran's left wrist demonstrated full range of motion in all 
planes without evidence of instability or crepitus.  Both 
strength and sensation were normal.  The diagnosis was 
status-post left wrist fracture, normal exam without pain.  
Radiographs were not required.

A July 1997 VA examination report notes that the veteran's 
left wrist was normal in external appearance and without 
measurable increased circumference of the wrist.  The veteran 
exhibited full range of motion in his left wrist.  He 
complained of tenderness upon palpation over the left radial 
styloid.  Sensory and vascular examination revealed 
diminished sensation to light touch in the distal end of the 
left index finger.  However, there was no evidence of atrophy 
of the interosseus or thenar musculature.  The veteran had 
normal pinch and opposition of the left thumb.  X-ray studies 
of the left wrist were negative for osteoarthritis.  The 
examiner observed no evidence of weakness of movement, 
incoordination or excessive fatigability during the 
examination and stated that it would be speculative to assess 
the extent of disability present at other times.

In February 1999, the veteran underwent a VA peripheral nerve 
examination.  After examining the veteran, the examiner 
opined that the left wrist was neurologically negative with 
good bulk and sensation.

According to an August 2001 VA progress note, the veteran was 
seen for complaints of left wrist pain.  The veteran 
described the pain as aching, sharp and continuous.  He said 
that it began in 2000.  He also stated that the pain worsened 
when he gripped things and turned a steering wheel.  An 
October 2002 VA progress note states that the veteran's left 
wrist swells and is painful in the morning.  Upon 
examination, the left wrist showed no erythema or swelling.

A September 2003 report of VA examination notes that the 
veteran stated that the pain in his wrist had worsened in 
recent months.  He stated that the pain had become frequent, 
with stiffness every morning and decreased grip strength.  
The veteran reported no flare-ups.  Physical examination of 
the left wrist revealed mild generalized swelling with pain 
localized in the proximal portion of the dorsal area of the 
wrist.  Pain on motion occurred only at maximum range of 
motion, which was limited to dorsiflexion to 50 degrees, 
palmar flexion to 50 degrees, ulnar deviation to 35 degrees, 
and radial deviation to 15 degrees.  Grip strength was 20 
percent less than the right, but dexterity was within normal 
limits.  (It was noted that the veteran is right-handed.)  
There were no neuromuscular or other skeletal abnormalities.  
There was no objective evidence of deformity, angulation, 
false motion, shortening or intra-articular involvement.  
There was also no malunion, nonunion, loose motion, false 
joint, tenderness, drainage, edema, weakness, redness or 
heat.  No ankylosis was present.  The diagnosis was residual 
left wrist fracture with X-ray evidence of degenerative joint 
disease.  The examiner also noted that "the veteran does 
have some functional impairment due to his left wrist 
condition, but he states that this is relatively minor 
compared with his other problems causing disability."  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

During the period prior to September 16, 2003, the disability 
was assigned a noncompensable evaluation.  Effective 
September 16, 2003, the date of the most recent VA 
examination, the disability was assigned a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5215, which authorizes a 10 percent evaluation for limitation 
of motion of a wrist if palmar flexion is limited in line 
with the forearm or dorsiflexion is less than 15 degrees.

An evaluation in excess of 10 percent is authorized for 
ankylosis of a wrist.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.

The February 1994 VA examination disclosed essentially normal 
findings, to include no evidence of pain.  At the July 1997 
examination, the veteran complained of tenderness upon 
palpation over the left radial styloid but no objective 
evidence of pain or other functional impairment was noted, 
and an X-ray study was negative for osteoarthritis.  The 
examiner specifically stated that he observed no evidence of 
weakness of movement, incoordination or excess fatigability.  
Although sensory impairment in the index finger was noted, 
the etiology of this was not reported and the VA neurological 
examination in February 1999 disclosed that the left wrist 
disability was not productive of neurological impairment.

In fact, there is no medical evidence for the period prior to 
August 2001 of arthritis or any significant functional 
impairment of the veteran's wrist.  Therefore, the Board must 
conclude that the disability was properly evaluated as 
noncompensably disabling during that period.

The veteran sought VA treatment on August 28, 2001, because 
of left wrist pain, which he described as aching, sharp and 
continuous.  In October 2002, he reported experiencing 
swelling and pain in his wrist.  On neither of these 
occasions was he afforded a thorough examination to determine 
the information required for rating purposes.  When such an 
examination was provided in September 2003, he was found to 
have degenerative joint disease of the left wrist with 
limitation of motion to a compensable degree.  With 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the increase in disability to the 10 percent 
level was present as of August 28, 2001.  The Board has been 
unable to find any basis for assigning a 10 percent schedular 
rating during the period prior to August 28, 2001.

The assigned 10 percent rating is the maximum rating possible 
on the basis of limitation of motion.  The medical evidence 
for the period pertinent to this claim consistently shows 
that the veteran retains substantial useful motion of his 
left wrist. Therefore, he is not entitled to a higher rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  

The Board has also considered whether the veteran is entitled 
to a higher evaluation for the residuals of a left wrist 
fracture under 38 C.F.R. § 4.71a, Diagnostic Code 5212, 
impairment of the radius.  Under that Diagnostic Code, a 20 
percent rating requires nonunion of the radius in the upper 
half, which the veteran does not exhibit.  In order to 
receive an evaluation of 30 or 40 percent, there must be 
nonunion in the lower half of the radius with false movement.  
None of the medical evidence indicates nonunion of the lower 
half of the radius or that the veteran suffers from false 
movement of the radius.  Therefore, he is not entitled to a 
higher rating for this disability under Diagnostic Code 5212, 
either.  

In sum, the Board has found no appropriate basis for 
assigning a schedular rating in excess of 10 percent.

The Board has also considered whether the issue decided 
herein should be referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalization for his service-connected disability and that 
the manifestations of the disability are not unusual or 
exceptional.  In sum, there is no indication in the record 
that the average industrial impairment from the disability 
would be to a compensable degree during the period prior to 
August 28, 2001, or in excess of 10 percent during the period 
from August 28, 2001.  Therefore, the Board has concluded 
that referral of this issue for extra-schedular consideration 
is not warranted.


ORDER

The Board having determined that the residuals of a left 
wrist fracture do not warrant a compensable evaluation during 
the period prior to August 28, 2001, or an evaluation in 
excess of 10 percent during the period beginning August 28, 
2001, the appeal is denied to this extent.

The Board having determined that the residuals of a left 
wrist fracture warrant a 10 percent rating during the period 
from August 28, 2001, through September 15, 2003, the appeal 
is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



